Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: A medical manipulator system comprising, comprising: a controller is configured to: 
acquire an image of a predetermined portion imaged by the imaging sensor to acquire a view field area including a center of field of view; and 
select the first mode when the second position is within the view field area, select the second mode when the second position is outside the view field area and a distance between the first position and the second position is equal to or less than a predetermined value, and select the third mode when the second position is outside the view field area and the distance between the first position and the second position is more than the predetermined value, along with the remaining features of claim 1.

Claims 8 and 9 encompass similar inventive features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on (571)272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795